January 14, 2020

Judge Lynn Adelman
Eastern District of Wisconsin
517 East Wisconsin Avenue
Room 364
Milwaukee, WI 53202

Re: Ted Blankschein



Judge Adelman,

We are writing this letter to give the court some information about Ted Blankschein and the person
we have known over the years. We met Ted when we joined our current church, Bethany-Calvary
UMC. We were looking for a church to raise our children and our family could be involved. We
started to attend Bethany-Calvary in 2005 and found a loving and warm church that worked to
help others in the community. As we became involved in different activities in the church, we met
Ted Blankschein. We learned that he was actively involved in the church and had been a member
of the church since he was a child.

 My husband, Andy Krause, joined the church softball team. Ted Blankschein was the manager of
the softball team. As a member of the church softball team, he helped bring in new players,
managed the team, and kept the softball team active in church activities. Yearly Ted organized a
Pancake dinner on Ash Wednesday. He would pay for pancakes, sausage, hash browns, fruit and
drinks. He would get the softball players involved making the food, serving the parishioners, and
cleaning up while the parishioners attended the Ash Wednesday service. Ted organized the Ash
Wednesday Pancake dinner every year. Our church also started an annual Share Fair. Our Share
Fair was a way to give back to the community by providing community services and resources to
families in need. The Share Fair also had games for the children at the Fair including a dunking
booth. I reached out to Ted and asked if he could organize the softball players to attend the Share
Fair and be in the dunking booth.

On a personal level, I am a Girl Scout leader for a City of Milwaukee troop. We collected
donations for cookies to send to the troops overseas. I reached out to Ted and he helped ship the
cookies overseas for the troops.




          Case 2:19-cr-00143-LA Filed 02/03/20 Page 1 of 2 Document 13-1
Last February Ted was working on a hockey event and wanted to give proceeds of the event to our
veterans. He accepted donations of clothes and personal hygiene items which would be donated to
the veterans. People could donate items instead of paying for admission. Ted has worked with me
to set up cookie booths in which people could buy cookies to donate to the veterans instead of
paying for admission. We were able to donate over 6 cases of cookies to veterans as a result of the
event.

My family has known Ted for a little over 14 years. During that time we have had the opportunity
to see the caring and giving person Ted is and how he contributed positively to the community.
We ask that you take this information into account when Sentencing him.

Andy and Bridget Krause




         Case 2:19-cr-00143-LA Filed 02/03/20 Page 2 of 2 Document 13-1
